Title: Charles J. Ingersoll to James Madison, 26 December 1829
From: Ingersoll, Charles Jared
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                 26 Dec 29
                            
                        
                        
                        No one hereabouts seems able to explain satisfactorily a matter of early practice under the present federal
                            government—for which I hope you will allow me to apply to you. In Genl Hamilton’s letter of the 4 August 1793, a
                            circular, to the Collectors, 1. Vol. of Waite’s State Papers page 45, 6, in Mr. Jefferson’s letter of 30 June 1793, same
                            Vol. p. 112,13, Mr. Jefferson’s letter dated 5 Sep 1793 same Vol. p. 166 and Governor Clinton’s of 21 Nov. 1793, same Vol.
                            205—it appears to have been then deemed constitutional, under the high sanction of Washington, Jefferson, Hamilton, and
                            Clinton, for the President of the US to instruct the Governors of States to perform within their respective jurisdictions
                            acts of federal cognizance, in the instances in question, to examine, sieze and hold Vessels accused of violations of our
                            neutrality, which were afterwards given up by the President to the claimants of them without the authority of any Act of
                            Congress, or judicial process—What I desire to learn, is, upon what principle this was done, particularly the using
                            Governors of States in aid of federal exigencies: and I shall be much obliged by your explanation—Mr. Rawle, of whom I
                            have enquired cannot tell me; tho’ he remembers that Gov. Mifflin, with Mr. Dallas’ and perhaps my father’s advice,
                            afforded his Executive aid just as Governors Clinton and Lee did
                        Here, as no doubt throughout the Union, your Convention proceedings are followed with great interest, and
                            especially your part in them—With every cordial wish for your constant health and happiness I remain your most humble
                            servant
                        
                        
                            
                                C J Ingersoll
                            
                        
                    